Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The instant invention is deemed to be directed to an unobvious improvement over the invention patented in U. S. Publication No. 20140196996 to Ito et al.  The improvement comprises a control device for an agricultural application device which has an application boom pivotally mounted on a carrier, on which application components are arranged for applying liquid and/or solid active substances, wherein two cylinder effective areas can be pressurized and each are connected to a hydraulic accumulator and the pivot position of the application boom can be varied by changing the switching state of the valve arrangement characterized in that the cylinder effective areas are pressurized with a predeterminable pressure independently of the pivot position of the application boom for the purposes of decoupling the spring rate of the application boom from the pivot position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

PRIOR ART
The publication to Ito et al. is cited for the showing of a control device for an agricultural application device similar to applicant's but lacking the cylinder effective areas being 
	Prior art made of record but not relied upon is considered pertinent to Applicant's disclosure for showing other pivotally mounted devices with accumulators.

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745 
February 25, 2022